Citation Nr: 0942455	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-38 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for cancer of the colon, to 
include as due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a September 2008 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic 
of Vietnam.

2.  The medical evidence of record does not show that the 
Veteran's colon cancer is related to his military service or 
to any incident therein, to include as due to exposure to 
herbicides (including Agent Orange).


CONCLUSION OF LAW

Colon cancer was not incurred in, or aggravated by, active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's July 2008 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's July 2008 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, including the 
opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board finds that a VA examination 
regarding the etiology of the Veteran's current colon cancer 
is not required in this matter.  The competent evidence of 
record does not suggest a link between the Veteran's 
currently diagnosed colon cancer and his military service, 
and no continuity of symptomatology has been shown.  The 
Veteran's service treatment records contain no complaints, 
treatment or diagnosis of colon cancer.  There are also no 
post service treatment records relating to this condition for 
34 years following his discharge from military service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  While the 
Veteran contends that his colon cancer is related to Agent 
Orange exposure during his active duty in Vietnam, there is 
simply no evidence of record, other than the Veteran's own 
contentions, that his colon cancer is related to his military 
service.  Thus, a VA medical examination addressing the 
etiology of the disorder is not required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For certain chronic disorders, including colon 
cancer, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

In this case, the Veteran claims that he developed colon 
cancer as a result of military service, to include as due to 
exposure to Agent Orange.  The evidence of record reveals 
that the Veteran served in Vietnam.  Under 38 U.S.C.A. 
§ 1116(f), he is therefore presumed to have been exposed to 
herbicide agents, to include Agent Orange.  However, colon 
cancer is not a presumptive disorder under 38 C.F.R. 
§ 3.309(e).  Consequently, the Veteran does not have a 
disability that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The Veteran's service treatment records are negative for any 
diagnosis of carcinoma of any kind.  After separation from 
military service, a May 2002 private medical report noted the 
Veteran's initial diagnosis of colon carcinoma.  The May 2002 
treatment report had also noted the Veteran's history of 
abdominal pain with black stools for the past month.

The medical evidence of record does not show that the 
Veteran's colon cancer is related to military service, to 
include as secondary to exposure to Agent Orange.  The 
Veteran's service treatment records are negative for any 
diagnosis of cancer.  While the Veteran has a current 
diagnosis of colon cancer, there is no medical evidence of 
record that this disorder was diagnosed prior to 2002, over 
34 years after separation from active duty.  See Mense, 1 
Vet. App. at 356 (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back disorder).  
Additionally, there is no medical evidence of record of any 
kind regarding the etiology of the Veteran's colon cancer, 
let alone medical evidence that relates it to inservice 
exposure to Agent Orange.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed colon cancer is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
currently diagnosed colon cancer is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, 
there is no medical evidence of record that relates the 
Veteran's currently diagnosed colon cancer to military 
service, to include as secondary to exposure to Agent Orange.  
Accordingly, service connection for colon cancer is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the Veteran's colon cancer to military 
service, to include as secondary to exposure to Agent Orange, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for cancer of the colon, to include as 
secondary to inservice exposure to herbicides, is denied.



____________________________________________
JOY A MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


